t c memo united_states tax_court illya bell petitioner v commissioner of internal revenue respondent docket no filed date p filed his tax_return over years late r disallowed certain deductions claimed on schedule c and determined a sec_6651 i r c addition_to_tax and a sec_6662 accuracy-related_penalty held r’s determinations are sustained to the extent decided herein illya bell pro_se laura j mullin and katherine holmes ankeny for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure that respondent determined for petitioner’s tax_year the issues for decision are whether petitioner is entitled to deductions claimed on schedule c profit or loss from business whether the wage income reported on petitioner’s tax_return was overstated whether petitioner is liable for a sec_6651 failure_to_file addition_to_tax and whether petitioner is liable for a sec_6662 accuracy-related_penalty 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure 2the notice_of_deficiency also disallowed certain itemized_deductions petitioner did not contest respondent’s adjustment of dollar_figure for his tax_year therefore except as they are the result of any correlative computational adjustments which are required as the result of this opinion we deem those statutory_notice_of_deficiency adjustments conceded see 87_tc_698 citing rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility affd 832_f2d_403 7th cir findings_of_fact some of the facts have been stipulated and the stipulations with the accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in california petitioner started a landscaping business in during he had two landscaping jobs one for the residential community in which he lived and one for wal-mart petitioner was able to work at the residential community for only days during the tax_year because of a restraining order requiring him to stay yards away from his ex-wife and children petitioner worked for wal-mart the entire year and was paid dollar_figure per month wal-mart issued petitioner a form 1099-misc miscellaneous income showing the wages paid to him petitioner claimed he kept paperwork and records of his income and expenses from the landscaping business but lost them he claimed he gave up on the landscaping business and was unemployed from until when he began working full time as a healthcare provider 3from the record it appears that petitioner at some point lived with his ex-wife and children at the residential community where he worked but it is unclear to the court when petitioner’s divorce occurred and what his living arrangements were after the divorce 4forms w-2 wage and tax statement provided to this court after trial show that contrary to his testimony petitioner did earn at least dollar_figure during the tax_year in the state of california franchise tax board issued a notice to petitioner and his employer that they were going to start garnishing his wages to collect delinquent taxes owed to the state of california in the total amount of dollar_figure for the and tax years petitioner erroneously believed the garnishment order was from the internal_revenue_service irs when the garnishment started petitioner went to beverly a arrington for help in sorting out his tax_liabilities petitioner claimed that the only information he provided to ms arrington was the form_1099 he had received from wal-mart ms arrington prepared petitioner’s tax_return and sent it to him petitioner signed the tax_return and mailed it in without taking the opportunity to even take a look at it petitioner’s form_1040 u s individual_income_tax_return for his tax_year was filed date the form_1040 showed wages salaries and tips of dollar_figure and a business loss from the landscaping business of dollar_figure a schedule c attached to the form_1040 reported gross_receipts of dollar_figure and expenses of dollar_figure leading to the loss of dollar_figure the reported expenses were taxes and licenses--dollar_figure supplies--dollar_figure rent or lease of vehicles machinery and equipment--dollar_figure advertising--dollar_figure repairs and maintenance-- dollar_figure legal and professional services--dollar_figure and car and truck--dollar_figure petitioner signed the return beneath the statement under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete respondent issued a notice_of_deficiency on date disallowing all of petitioner’s claimed schedule c deductions except the deduction for legal and professional services expenses of dollar_figure and determining a deficiency in income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioner timely petitioned this court arguing that he needed additional time to find documentation for his reported expenses trial was held on date in los angeles california petitioner elaborated at trial claiming he had entrusted ms arrington to help him with his taxes but later found out the tax for were sic basically done wrong petitioner claimed he does not know where ms arrington got the expenses reported on schedule c but would say a couple of them are pretty accurate petitioner also acknowledged that he did not pay dollar_figure for advertising expenses as for the other reported expenses petitioner stated he purchased a chevy truck for dollar_figure in and mostly used equipment such as lawnmowers edgers trimmers shovels and rakes etc costing around dollar_figure in and he claimed he rented equipment such as trenchers and trucks for sod petitioner stated he had no documentation of his expenses because it has been all destroyed due to the criminal case that i was dealing with in ‘96 i had a choice of walking away or doing jail time and i chose to walk away immediately before trial for the first time petitioner alleged that he realized after talking with respondent’s counsel that his tax_return showed dollar_figure of wage income he asserted at trial that he was self-employed throughout and had no income other than from his landscaping business stating he did not earn dollar_figure in opinion i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’ sec_5the circumstances leading to petitioner’s divorce which occurred in the general timeframe of are unclear however it appears that his ex-wife filed charges against him at the time the divorce proceedings were taking place tax_liability may shift to the commissioner in certain situations petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 and therefore he bears the burden_of_proof ii schedule c deductions deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction available and show that they have met all requirements as well as to keep books_or_records to substantiate all claimed deductions sec_6001 62_tc_834 sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 sec_7491 is effective for court proceedings that arise in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 even if the expenses reported on schedule c are ordinary and necessary petitioner has failed to adequately substantiate the claimed deductions the record relating to the claimed deductions is limited to petitioner’s trial testimony and is unsupported by written substantiation petitioner conceded some of the reported expenses were not accurate and admitted that some were paid in not petitioner claims that he kept records but they were destroyed when a taxpayer’s records are lost or destroyed through circumstances beyond his control the taxpayer is entitled to substantiate deductions by reconstructing expenditures through credible_evidence villarreal v commissioner tcmemo_1998_420 citing 71_tc_1120 however this court is not bound to accept unverified undocumented testimony of a taxpayer id citing 65_tc_87 affd per curiam 540_f2d_821 5th cir as petitioner introduced no evidence to substantiate the claimed schedule c deductions other than his unsupported testimony at trial he failed to fully and adequately reconstruct the claimed expenditures however except for expenses subject_to heightened scrutiny pursuant to sec_274 if a taxpayer establishes that he paid a deductible expense but is unable to substantiate the precise amount we may after bearing heavily upon the taxpayer whose inexactitude is of his own making estimate the amount we may do this only if we are convinced that the taxpayer paid such an expense and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 we do not doubt that petitioner operated a landscaping business during some of the expenses reported on his tax_return are not deductible but should have been capitalized and depreciated over time we shall not allow petitioner to deduct all reported expenses solely on the basis of his testimony nevertheless it is inconceivable that he did not pay some expenses operating the landscaping business we believe petitioner had to have paid expenses such as for the rental of machinery for repairs and maintenance of his equipment and incidental_expenses such as gas for lawnmowers and related equipment on the evidence before us we believe that petitioner’s allowable expense deductions for his tax_year should be dollar_figure 7on schedule c petitioner reported among others expenses for repairs and maintenance of dollar_figure and rent or lease of vehicles machinery and equipment of dollar_figure we believe petitioner to have paid some amount for these two reported expenses and arrive at dollar_figure by giving petitioner percent of these reported expenses we give only percent because petitioner testified that he spent under dollar_figure buying or renting equipment maybe dollar_figure total of the items purchased some may have been items which had to be capitalized for these reasons and except as noted above we sustain respondent’s determination and disallowance of the claimed schedule c deductions per the notice_of_deficiency iii overstatement of income at trial petitioner alleged that the amount reported as wage income for his tax_year was fabricated by ms arrington and that the only income he earned during was from his landscaping business and was reported on schedule c we are not required to consider issues that have not been pleaded 92_tc_376 affd 920_f2d_1196 5th cir whether an issue has been properly raised depends upon whether the opposing party has been given fair notice of the matter in controversy rule a rule requires that the petition contain clear and concise assignments of each and every error alleged and statements of facts on which the petitioner relies to sustain each assignment of error petitioner did not raise the issue of an overstatement of income until trial and respondent had no notice of this issue until then we recognize that petitioner is proceeding pro_se and is not well versed in the law but even if the issue were properly pleaded he bore the burden of proving an overstatement of income rather than expensed additionally his testimony indicated he bought equipment in both and and has failed to meet that burden the record contains only petitioner’s unsupported testimony he did not attempt to explain why ms arrington might have included wage income that he did not in fact earn or where those numbers might have come from nor did he call ms arrington as a witness or as a pretrial matter alert respondent to the issue so that he could call ms arrington or others to clarify the matter or find documents in his possible possession to do so we also find unlikely petitioner’s claim that he never glanced at his tax_return before signing it notably as with all individual federal_income_tax returns it was signed under penalties of perjury and constitutes an admission against interest here see doll v commissioner tcmemo_2005_269 quoting 20_tc_449 consequently we shall not reduce petitioner’s taxable gross_income from wages salary tips etc as reported on line of his form_1040 as to any portion of the dollar_figure stated thereon iv sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on time unless it is shown that such failure is due to reasonable_cause and not due to willful neglect this addition_to_tax is in the amount of percent of the tax required to be shown on the return for each month or fraction thereof until the return is filed not to exceed percent respondent bears the burden of production with regard to the sec_6651 addition_to_tax see sec_7491 116_tc_438 to meet his burden respondent must produce sufficient evidence establishing that it is appropriate to impose the addition_to_tax see higbee v commissioner supra pincite petitioner bears the burden of proving that the failure_to_file was due to reasonable_cause and not willful neglect id pincite petitioner filed his tax_return in over years late further petitioner has not presented any evidence that his failure_to_file was due to reasonable_cause and not willful neglect respondent has thus met his burden of production and petitioner has not shown his failure to timely file was due to reasonable_cause and not willful neglect accordingly we sustain the addition_to_tax under sec_6651 v sec_6662 accuracy-related_penalty respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty see sec_7491 this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 8see supra note it is petitioner’s responsibility to raise those issues higbee v commissioner supra pincite sec_6662 imposes an accuracy-related_penalty of percent on any underpayment that is attributable to causes specified in subsection b respondent determined petitioner is liable for a substantial_understatement_of_income_tax see sec_6662 an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return less any rebates sec_6662 a substantial_understatement_of_income_tax occurs in any year where the amount of the understatement exceeds the greater of percent of the amount required to be shown on the return or in the case of individual taxpayers dollar_figure sec_6662 respondent has met his burden of production sec_6664 provides for an exception to the accuracy- related penalty where a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs to establish good_faith reliance on the advice of a return preparer a taxpayer must establish that he gave the preparer complete and accurate information an incorrect return was a result of the preparer’s mistakes and he believed in good_faith that he was relying on a competent return preparer’s advice 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 affd 299_f3d_221 3d cir petitioner filed his tax_return over years late he has produced no records to substantiate his reported schedule c expenses or to show where the numbers on the form_1040 might have come from he admits that the only information he gave ms arrington was a form_1099 he blindly signed the form_1040 under penalties of perjury without even making a cursory review of it petitioner has failed to show that the reasonable_cause and good_faith exception applies accordingly we sustain the sec_6662 accuracy-related_penalty decision will be entered under rule
